 Case 2:19-cv-00401-JRG Document 37 Filed 05/21/20 Page 1 of 4 PageID #: 345



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        MARSHALL DIVISION



 MAXUS LIQUIDATING TRUST,                                  Case No.: 2:19-cv-401

                              Plaintiff,                    ORAL HEARING REQUESTED
                                                             JURY TRIAL DEMANDED
           v.

 GREENSTONE ASSURANCE, LTD.

                              Defendant



              DEFENDANT GREENSTONE ASSURANCE, LTD.’S MOTION
          FOR EXTENSION OF THE “JOIN ADDITIONAL PARTIES” DEADLINE

          Defendant Greenstone Assurance, Ltd. (“Defendant” or “Greenstone”), by and through

undersigned counsel, files this Motion for an Extension of the Join Additional Parties deadline,

seeking a two week extension (from May 21, 2020 to June 8, 2020), and respectfully states as

follows:

          1.        Pursuant to the Court’s Docket Control Order (ECF No. 34), the parties must join

additional parties by May 21, 2020. Greenstone’s ability to comply with this deadline is tethered,

in significant part, to its review of the relevant documents.

          2.        While counsel for Greenstone has reviewed all documents in its possession, a

large number of potentially relevant documents located in Bermuda are inaccessible because of

COVID-19 government restrictions. As a result, counsel for Greenstone has not had the

opportunity to review those documents, which will impact its analysis and determination of

whether additional parties are necessary.




WEIL:\97492632\1\50575.0003
 Case 2:19-cv-00401-JRG Document 37 Filed 05/21/20 Page 2 of 4 PageID #: 346



          3.        Based on the foregoing, Greenstone respectfully requests a brief extension

through June 8, 2020 to comply with the “Join Additional Parties” deadline.



Dated: May 21, 2020                              Respectfully submitted,

                                                 /s/ Lara Bach
                                                 Lara Bach (admitted pro hac vice)
                                                 Fla. Bar No. 086734
                                                 WEIL, GOTSHAL & MANGES LLP
                                                 1395 Brickell Avenue, Suite 1200
                                                 Miami, FL 33131
                                                 Tel: (305) 577-3100
                                                 Fax: (305) 374-7159
                                                 Email: Edward.Soto@weil.com


                                                  Counsel for Defendant Greenstone Assurance, Ltd.




                                                    2
WEIL:\97492632\1\50575.0003
 Case 2:19-cv-00401-JRG Document 37 Filed 05/21/20 Page 3 of 4 PageID #: 347



                                  CERTIFICATE OF SERVICE


          The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court using CM/ECF on May 21, 2020. As such, the foregoing was served

electronically upon all counsel of record.



                                                      /s/ Lara Bach
                                                      Lara Bach




                                                 3
WEIL:\97492632\1\50575.0003
 Case 2:19-cv-00401-JRG Document 37 Filed 05/21/20 Page 4 of 4 PageID #: 348



                              CERTIFICATE OF CONFERENCE

          The undersigned certifies that on May 21, 2020, counsel for Greenstone attempted to

meet and confer with counsel for Plaintiff via email and telephone but was unable to make a

connection. Counsel for Greenstone will continue its attempts to confer with Plaintiffs’ counsel

and will supplement this certificate of conference as soon as the parties have had an opportunity

to confer.



                                                      /s/ Lara Bach
                                                      Lara Bach




                                                 4
WEIL:\97492632\1\50575.0003
